Case 6:20-cv-00002-PGB-GJK Document 63 Filed 12/16/20 Page 1 of 6 PageID 650




                          UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA ORLANDO DIVISION

                                CASE NO.: 6:20-CV-2-ORL-40GJK

SHARON GAIL TUCKER, as Guardian of V.
C., a minor child,

               Plaintiff,

vs.

EVENFLO COMPANY, INC.,

               Defendant.


      JOINT MOTION TO BRIEFLY EXTEND THE MEDIATION DEADLINE FROM
         MARCH 15, 2021 TO APRIL 7, 2021 IN THE CASE MANAGEMENT AND
                             SCHEDULING ORDER

        Pursuant to Federal Rule of Civil Procedure 16(b)(4) and Local Rules of the United States

District Court for the Middle District of Florida 3.05, 3.09, and 9.05, Plaintiff (SHARON GAIL

TUCKER, as Guardian of V. C., a minor child) and Defendant (EVENFLO COMPANY, INC.)

(collectively, “the Parties”), by and through their respective undersigned counsel, for good cause,

hereby move for a limited and brief extension of the mediation deadline contained in the Court’s

March 20, 2020 Case Management and Scheduling Order (“Scheduling Order”). [D.E. 33].

Specifically, in light of the Court permitting the Parties’ prior modifications to the Scheduling

Order, the Parties respectfully request the Court’s permission to extend the deadline to complete

mediation from March 15, 2021 to April 7, 2021. [D.E. 61].

        The current deadline to complete mediation set forth in Scheduling Order is March 15,

2021. The Parties only request a brief extension of this deadline so as to complete mediation by

April 7, 2021. This requested modification is necessary so as to conform to the updated discovery

deadline. If the Court is inclined to grant this request, the Parties and the mediator are all available

and ready to attend mediation on April 7, 2021.


                                                                                       1026945\307181991.v1
Case 6:20-cv-00002-PGB-GJK Document 63 Filed 12/16/20 Page 2 of 6 PageID 651
                                                                      Case No.: 6:20-CV-2-ORL-40GJK


       This motion is made in good faith and not for the purpose of delay. The narrowly tailored

modification of the mediation deadline will not require modification or delay to any other

Scheduling Order deadlines.

1.     Background and Procedural History

       This is a products liability case involving a child booster seat manufactured by Evenflo

Company, Inc. (“Evenflo”). Plaintiff, SHARON GAIL TUCKER, as guardian for V.C., a minor,

filed suit against Evenflo in the Ninth Judicial Circuit, in and for Orange County, Florida. Evenflo

was served with the Complaint on December 4, 2019. This case was subsequently removed on

January 2, 2020 to the Middle District of Florida in the Orlando Division.

       The Court entered the governing Scheduling Order on March 20, 2020. On December 7,

2020, the Court granted the Parties’ prior request to extend the deadlines only as to expert

disclosure, completion of discovery, and dispositive, Daubert, and Markman motions. [D.E. 61].

       The Parties previously filed their notice as to the currently scheduled meditation on April

3, 2020. The current mediation, which the Parties seek to modify, is scheduled for March 9, 2021

with Michael C. Siboni, Esq. The Parties are seeking to move this previously scheduled date to

April 7, 2021.

2.     Memorandum of Law

       A decision whether to grant or deny a motion to modify the Scheduling Order is within the

sound discretion of the district court. Foman v. Davis, 371 U.S. 178, 182 (1962). Pursuant to Fed.

R. Civ. P. 16(b)(4), a party requesting amendment to a Scheduling Order must first make a showing

of good cause. See Sosa v. Airprint Sys., Inc., 133 F.3d 1417, 1418 (11th Cir. 1998). To show good

cause, “a party must establish that, despite his diligence, the deadline could not be met.” Id. at

1419; see also United States ex rel. Walker v. R & F Props. of Lake Cty., Inc., No. 5:02-cv-131-

Oc-10GRJ, 2008 U.S. Dist. LEXIS 29174, at *5 (M.D. Fla. Apr. 9, 2008). If the parties diligently

                                                 2
                                                                                   1026945\307181991.v1
Case 6:20-cv-00002-PGB-GJK Document 63 Filed 12/16/20 Page 3 of 6 PageID 652
                                                                       Case No.: 6:20-CV-2-ORL-40GJK


and timely pursue their rights but for reasons other than their own negligence are unable to comply

with the Court’s deadline, the Court should exercise its discretion and modify its scheduling order.

Payne v. Ryder Systems, 173 F.R.D. 537, 539-40 (M.D. Fla. 1997).

       Local Rule 3.09(a) of the U.S. District Court, Middle District of Florida, provides in

relevant part that “a continuance may be allowed by order of the Court for good cause shown.”

The Court’s current Scheduling Order in this case states that the Court will grant an exception only

when necessary to prevent manifest injustice. [D.E. 33].

       Local Rule 9.05 of the U.S. District Court, Middle District of Florida governs the

scheduling of the mediation conference. Although the Court has the only authority to extend the

last day to mediate, Local Rule 9.05(d) states that “the mediator may, with the consent of all parties

and counsel, reschedule the mediation conference to a date certain not later than fourteen (14) days

prior to the scheduled trial date, [but] [a]ny continuance beyond that time must be approved by the

presiding judge.”

       a.      Modification of the Mediation Deadline Is Appropriate

       The Parties are requesting a brief extension of the deadline for mediation, which will not

impact the previously set trial date. The purpose of this modification is to accommodate the revised

April 1, 2021 discovery deadline. In order to ensure a meaningful mediation the Parties prefer the

mediation to take place after the discovery deadline. The modification requested is narrow and

limited, with the only change being the mediation deadline extended from March 15, 2021 to April

15, 2021. The proposed date is compliant with Local Rule 9.05(d), as the trial term is set to begin

September 6, 2021, which provides sufficient time for an April 7, 2021 mediation. No other

modifications or extensions are sought by this motion.




                                                  3
                                                                                     1026945\307181991.v1
Case 6:20-cv-00002-PGB-GJK Document 63 Filed 12/16/20 Page 4 of 6 PageID 653




3.     Conclusion

       The Parties respectfully request that the Court exercise its discretion and permit the

requested modification of the mediation deadline for good cause stated herein. The Parties

therefore respectfully request that the Court modify the Scheduling Order to reflect the new

proposed deadline for mediation as April 7, 2021.

                            LOCAL RULE 3.01(G) CERTIFICATE

       Pursuant to Rule 3.01(g) of the Local Rules of the United States District Court for the

Middle District of Florida, counsel conferred regarding the relief requested. The Parties have

agreed to the relief requested and have filed this motion jointly.

                                   CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was served via Electronic Mail

on this 16th day of December, 2020 to:

               Carter W. Scott, Esq., cws@searcylaw.com, _Scottteam@searcylaw.com, and James
               W. Gustafson, Jr., Esq., jwg@searcylaw.com, _Gustafsonteam@searcylaw.com, Searcy
               Denney Scarola Barnhart & Shipley, P.A., (Attorneys for Plaintiff), 517 North Calhoun
               Street, Tallahassee, FL 32301.

               Jeffrey D. Rowe, Esq., and Doug Gentile, Esq., jrowe@rousepc.com,
               dgentile@rousepc.com, Rouse Frets White Goss Gentile Rhodes, P.C., (Co-Counsel for
               Plaintiff), 5250 West 116th Place, Suite 400, Leawood, Kansas 66211.

               Dan Ball, Esq. and Richard Cassetta, Esq., dhball@bclplaw.com,
               richard.cassetta@bclplaw.com, Bryan Cabe Leighton Paisner, LLP, (Co-Counsel for
               Evenflo Company, Inc.), One Metropolitan Square, 211 North Broadway, Suite 3600, St.
               Louis, MO 63102.




                                                                                   1026945\307181991.v1
Case 6:20-cv-00002-PGB-GJK Document 63 Filed 12/16/20 Page 5 of 6 PageID 654
                                                          Case No.: 6:20-CV-2-ORL-40GJK




                                    HINSHAW & CULBERTSON LLP
                                    /s/ Alec J. Zavell
                                    Arthur J. Laplante, Esq.
                                    Florida Bar No. 384501
                                    April M. Zloch-Dahl, Esq.
                                    Florida Bar No. 88601
                                    Alec J. Zavell, Esq.
                                    Florida Bar No. 1002904
                                    Primary: alaplante@hinshawlaw.com
                                    adahl@hinshawlaw.com
                                    azavell@hinshawlaw.com
                                    Secondary: sstephenson@hinshawlaw.com
                                    Office: ftllitigation@hinshawlaw.com
                                    One East Broward Boulevard
                                    Suite 1010
                                    Ft. Lauderdale, FL 33301
                                    Telephone: 954-467-7900
                                     and

                                    Dan H. Ball (admitted pro hac vice)
                                    Richard P. Cassetta, Esq. (admitted pro hac vice)
                                    dhball@bclplaw.com
                                    richard.cassetta@bclplaw.com
                                    Bryan Cave Leighton Paisner, LLP
                                    211 N. Broadway
                                    St. Louis, MO 63102
                                    Telephone: 314-259-2000
                                    Facsimile: 314-259-2020
                                    Attorneys for Defendants EVENFLO COMPANY, INC.




                                     5
                                                                       1026945\307181991.v1
Case 6:20-cv-00002-PGB-GJK Document 63 Filed 12/16/20 Page 6 of 6 PageID 655
                                                               Case No.: 6:20-CV-2-ORL-40GJK




                             JAMES W. GUSTAFSON, JR.
                             Florida Bar No.: 0008664
                             Attorney E-Mail: jwg@searcylaw.com
                             Primary E-Mail: _GustafsonTeam@searcylaw.com
                             CARTER W. SCOTT
                             Florida Bar No.: 111757
                             Attorney E-Mail: cws@searcylaw.com
                             Primary E-Mail: _ScottTeam@searcylaw.com
                             Searcy Denney Scarola Barnhart & Shipley, PA
                             517 N. Calhoun Street
                             Tallahassee, FL 32301
                             Phone: (850) 224-7600
                             Fax: (561) 383-9446

                             AND

                             JEFFREY D. ROWE
                             Attorney E-Mail: jrowe@rousepc.com
                             Rouse Frets White Goss Gentile Rhodes, P.C.
                             5250 West 116th Place, Suite 400
                             Leawood, KS 66211
                             Phone: (913) 387-1600
                             Fax: (913) 928-6739

                             Counsel for Plaintiff




                                         6
                                                                            1026945\307181991.v1
